Filed pursuant to Rule 424(b)(3) File No. 333-119338 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated August29, to Prospectus and Disclosure Document dated December3, 2007 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus and Disclosure Document of the Grant Park Futures Fund Limited Partnership dated December3, 2007, and should be read together therewith. You should carefully consider the “Risk Factors” beginning on page12 of the Prospectus before you decide to invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The Commodity Futures Trading Commission has not passed upon the merits of participating in this pool nor has the Commodity Futures Trading Commission passed on the adequacy or accuracy of this Disclosure Document supplement. This supplement revises and replaces the text on page 9 and the Breakeven Analysis table on page 10 of the Prospectus under the heading “Summary – Breakeven analysis” in its entirety as follows: Breakeven Analysis The breakeven analysis below indicates the approximate dollar returns and percentage required for the redemption value of a hypothetical $1,000 initial investment in Class A units or Class B units to equal the amount invested 12 months after the investment was made. The breakeven analysis for the Class B units shows the amount required to “break even” both with and without an early redemption fee which, for purposes of this analysis, has been averaged to approximate the effect that payment of an early redemption fee will have on a redemption of
